SCHNEIDER WEINBERGER & BEILLY LLP 2200 Corporate Boulevard, N.W. Suite 210 Boca Raton, Florida33431 telephone (561) 362-9595 telecopier (561) 362-9612 jim@swblaw.net December 22, 2009 'CORRESP' Mail Stop United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 Attention: H. Christopher Owings, Assistant Director Bill Thompson, Accounting Branch Chief Ta Tanisha Meadows, Staff Accountant Re: China Logistics Group, Inc. (the "Company") Amendment No. 3 to the Registration Statement on Form S-1 File No. 333-151783 Form 10-K/A for the fiscal year ended December 31, 2008 Filed September 29, 2009 Form 10-Q for the fiscal quarter ended June 30, 2009 Filed August 19, 2009 File No. 0-31497 Ladies and Gentlemen: The Company is in receipt of the staff’s letter of comment dated October 28, 2009.Following are the Company’s responses to such comments.Upon review by the staff of these responses, and as indicated below, the Company will file Amendment No. 4 to the aforedescribed registration statement on Form S-1, which such amendment shall also include updated interim financial statements in accordance with Rule 3-12 and paragraph (c) of Rule 3-01 of Regulation S-X, together with such additional filings as are deemed necessary in response to the staff’s comments. Amendment No. 3 to Form S-1 Filed October 9, 2009 Management’s Discussion and Analysis of Financial Condition and Results of Operations, page 19 Results of Operations, page 20 1. Please include net income in the table of consolidated operating results for the interim periods presented on page RESPONSE:The table of consolidated operating results for the interim periods which appears within MD&A will be expanded in Amendment No. 4 to add the additional requested disclosure. - 1 - 2. Please include a discussion and analysis of other income and expense for the interim periods presented. RESPONSE:In Amendment No. 4 the Company will add the following requested disclosure: Total Other Income (Expenses) Total other income (expense) consists of realized exchange gains and losses, interest expense, non-operating bad debt, and registration agreement penalty. Total other income (expense) in the third quarter of 2009 decreased $1,601,093 compared to same period in 2008 primarily as a result of the absence of a registration agreement penalty accrued in 2008. The penalty is payable to the investors in our April 2008 Unit Offering pursuant to the agreements we entered into with them. Total other income (expense) for the first nine months of 2009 decreased $1,738,158 compared to the same period in 2008, primarily as a result of a $10,000 increase in realized exchange gain, the absence of the $1,597,000 registration agreement penalty accrued in 2008 and the absence of approximately $87,000 in bad debt from a principal shareholder and related party, Mr. David Aubel, that was deemed uncollectible in the second quarter of 2008. 3. Please include a discussion and analysis of foreign income taxes for each period presented. RESPONSE:Amendment No. 4 will include the following requested disclosure: Foreign Taxes Foreign taxes for the third quarter and first nine months of 2009 decreased $125,118 and $194,636, respectively, compared to the same periods in 2008 due to lower income generated in China.Foreign taxes for the year ended December 31, 2008 increased $212,395 compared to the prior year ended December 31, 2007.We did not generate revenues in the U.S. in any period presented and only incurred corporate expenses and therefore have a net loss carryforward for U.S. tax purposes. Critical Accounting Policies, page 27 4. We note that changes in your estimate of the allowance for doubtful accounts resulted in credits to bad debt expense for the interim periods of fiscal 2008 rather than fiscal 2009.Please revise. RESPONSE:In Amendment No. 4 the Company will revise this typographical error and change “2009” to “2008”. Recent Accounting Pronouncements, page 28 5. We reviewed your response to comment six in our letter dated July, 23, 2009 and the revisions to your disclosure.You provided the disclosure required by SFAS 165 in Note 11 to the unaudited financial statements included in the filing.Please revise your disclosure to clarify that you adopted the statement.Similarly revise your disclosure in Note 4 to the unaudited financial statements. RESPONSE:Amendment No. 4 will be revised to clarify that the Company adopted SFAS 165 as follows: In May 2009 the FASB issued SFAS No. 165, Subsequent Events, or current codification reference FASB ASC Topic 855 Subsequent Events.FASB ASC paragraph 855-10-50-1 establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued.This paragraph requires the disclosure of the date through which an entity has evaluated subsequent events and the basis for that date, that is, whether the date represents the date the financial statements were issued or were available to be issued.FASB ASC Topic 855 is effective in the first interim period ending after June 15, 2009.We adopted this standard as of the beginning of our second quarter of fiscal 2009.We expect the adoption of this standard will have an impact on disclosures in our consolidated financial statements, but the nature and magnitude of the specific effects will depend upon the nature, terms and value of the any subsequent events occurring after adoption. - 2 - Our Business, page 28 Properties, page 35 6. We note your response to comment seven in our letter dated July 23, 209.Please disclose whether the lease with Mr. Chen is on terms that are at least as favorable to the company as would be available from an unaffiliated party. RESPONSE: In Amendment No. 4 the Company will add the following additional disclosure to the paragraph which appears within Properties: There are no assurances, however, that the terms of the transactions with these related parties are comparable to terms that we could have obtained from unaffiliated third parties. Certain Relationships and Related Transactions, page 39 7. Please correct the apparent typographical error in the second paragraph on page 39, or advise.It appears the word should be “agreement” and not “argument.” RESPONSE:In Amendment No. 4 the Company will correct this typographical error by substituting the work “agreement” for “argument”. Unaudited Consolidated Financial Statements Consolidated Statements of Cash Flows, page F-4 8. The indirect or reconciliation method of reporting net cash flow from operating activities required by paragraph 28 of SFAS 95 should begin with net income or loss rather than net income or loss attributable to China Logistics Group, Inc. Please revise. RESPONSE:In Amendment No. 4, the Company will revise its Consolidated Statements of Cash Flows to begin with net income rather than net income or loss attributable to China Logistics Group, Inc. Notes to Unaudited Consolidated Financial Statements, page F-5 Note 6- Stockholders’ Equity, page F-14 2008 Unit Offering, page F-14 9. We note your disclosure of the anti-dilution protections contained in the subscription agreement for the 2008 Unit Offering.Please provide us with your evaluation as to whether the warrants are indexed to your own stock using the two-step approach in EITF 07-5.It appears the warrants are not indexed to your own stock because the exercise price is subject to adjustment and that you should have applied the guidance in EITF 07-5 as of the beginning of the period. Refer to Example 8 in EITF 07-5. RESPONSE:The Company believes that the warrants issued in connection with the subscription agreement for the 2008 Unit Offering may not meet the scope exception under paragraph 11(a) of Statement 133 (FASB ASC 815-10-15-74); more specifically, Example 8 in EITF 07-5 appears to be similar enough to render the conclusion that the warrants are not considered indexed to the Company’s own stock.Nevertheless, the purpose of paragraph 11 is to exclude from derivative treatment instruments which would otherwise be treated as derivatives under paragraphs 6-10 of FAS 133 (FASB ASC 815-10-15-83).Before the Company analyzes paragraph 11(a) to determine if the scope exception applies to the warrants, the Company believes it first must determine if the warrants meet all the characteristics of a derivative instrument and should be treated as derivative instruments.The characteristics of a derivative as described in FASB ASC 815-10-15-83 states the following: - 3 - 15-83 A derivative instrument is a financial instrument or other contract with all of the following characteristics: a. Underlying, notional amount, payment provision. The contract has both of the following terms, which determine the amount of the settlement or settlements, and, in some cases, whether or not a settlement is required: 1. One or more underlyings 2. One or more notional amounts or payment provisions or both. b. Initial net investment. The contract requires no initial net investment or an initial net investment that is smaller than would be required for other types of contracts that would be expected to have a similar response to changes in market factors. c. Net settlement. The contract can be settled net by any of the following means: 1. Its terms implicitly or explicitly require or permit net settlement. 2. It can readily be settled net by a means outside the contract. 3. It provides for delivery of an asset that puts the recipient in a position not substantially different from net settlement. The Company believes that the warrants meet the first two tests of (a), having an underlying and notional amount and (b) requiring smaller initial investment than would be required.However, the Company believes that the warrants do not meet the third characteristic of net settlement. FASB ASC 815-10-15-99 deals with the definition of a net settlement; in order for the net settlement requirement to be met, the contract must meet one of the three tests listed in paragraph 99.The Company believes that the first two, which are described in paragraph 99(a) and (b), clearly do not apply and that the only possible application is paragraph 99(c). Paragraph 99(c) requires that one of the parties deliver an asset of the type described in paragraph 815-10-15-100, but the asset must be readily convertible to cash or it is itself a derivative instrument.The shares of common stock that are deliverable by the Company may be a type of asset described in paragraph 815-10-15-100, but the Company believes that such shares do not meet the second part of the test, i.e., such shares are not readily convertible to cash and the common stock issuable upon exercise of the warrants is not a cash equivalent. Financial Accounting Standards Board Accounting Standard Codification (FASB ASC) Master Glossary and Paragraph 9 of Statement 133 define Readily Convertible to Cash as follows: Assets that are readily convertible to cash have both of the following: a. Interchangeable (fungible) units, and b. Quoted prices available in an active market that can rapidly absorb the quantity held by the entity without significantly affecting the price. Further, FASB ASC 815-10-15-130 (Paragraph 57 of Statement 133) provides the following additional clarification for determining whether shares of stock are readily convertible to cash: A security that is publicly traded but for which the market is not very active is readily convertible to cash if the number of shares or other units of the security to be exchanged is small relative to the daily transaction volume.That same security would not be readily convertible if the number of shares to be exchanged is large relative to the daily transaction volume. Considering that for a recent 24-month period beginning on the day of the reverse recapitalization transaction on December 31, 2007 through October 30, 2009 the total transaction volume of the Company’s shares was 4,934,107 shares with an average daily transaction volume of 10,657 shares, the Company believes that it is clear that the 31,558,500 warrants issued in connection with the 2008 Unit Offering were not readily convertible to cash and any amount of additional warrants issued above those exercisable into 10,000 shares of common stock would appear large relative to the daily transaction volume, and therefore would also not be readily convertible. - 4 - Based upon the foregoing, the Company believes that it is clear that each of: · the number of shares issuable upon exercise of the warrants, · the relationship between the number of warrants and the outstanding common stock, · the lack of an active market in the stock, · the fact that the common stock is not listed on an exchange and was not so listed at the time the warrants were issued, and · the fact that the underlying common stock is not registered with the Commission all demonstrate that the net settlement test is not met, and therefore the warrants are not derivatives.In addition, the Company believes that the warrants do not represent rights and obligations that meet the definitions of assets and liabilities. Annual Financial Statements 10. Please revise to reflect the retrospective presentation and disclosure provisions of SFAS 160.Refer to paragraph 5 of SFAS 160.Similarly revise selected financial data on page 8 and your disclosures in management’s discussion and analysis of financial condition and results of operations and elsewhere throughout the document. RESPONSE:In the Amendment No. 4, the Company will revise its financial statements for the year ended December 31, 2008 to reflect the retrospective presentation and disclosure provisions of SFAS 160. The Company will also revise its presentation and disclosure accordingly throughout the document. Notes to Consolidated Financial Statements, page F-25 Note 1 – Summary of Business and Organization, page F-25 11. We reviewed your response to comment 27 in our letter dated July 23, 2009.We understand the acquisition agreement was amended to provide for the payment of additional consideration.We also understand from your disclosure on page F-26 that it was in your long-term best interest to agree to pay Mr. Chen additional consideration, particularly as the operations of Shandong Jiajia represented all of your business and operations following the transaction.Please tell us why Mr. Liu did not receive additional consideration as a shareholder of Shandong Jiajia.Please also provide us with your analysis of the facts and circumstances that support accounting for the consideration as acquisition consideration as opposed to compensation, particularly since the additional consideration was not distributed to shareholders on a pro rata basis and in light of your disclosure that Mr. Chen was critical to the integration.In addition, as previously requested, tell us why the warrants issued to Mr. Chen are properly accounted for as equity instruments during the period in which you did not have sufficient authorized shares to settle the contract.Refer to paragraph 19 of EITF 00-19. RESPONSE:The Company advises that Mr. Liu and Mr. Chen, the sole shareholders of Shandong Jiajia prior to the acquisition, agreed amongst themselves that Mr. Chen would be entitled to receive all of the additional acquisition consideration the Company agreed to pay the shareholders of Shandong Jiajia as set forth in the
